PER CURIAM:
Lancelot Ward, a federal prisoner, appeals the district court’s order dismissing his petition filed under 28 U.S.C. § 2241 (2000), for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ward v. Stansberry, No. l:08-cv-00294-JCC-TCB (E.D. Va. filed July 8, 2008; entered July 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.